DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2. Applicant's amendment and remarks filed on 06/21/2022 are acknowledged.
Claims 55-56 and 106-123 are pending. 


3. Applicant’s election of the invention of Group II (a transgenic mouse which expresses the recited anti-PD-1 antibody, and to a hybridoma prepared from the mouse) in the reply filed on 06/21/2022 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

All presently pending claims read on the elected invention.



4. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 55-56, 106, 109-117 and 12-123 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anti-PD-1 antibody which comprises the six CDRs from the same antibody, does not reasonably provide enablement for an anti-PD-1 antibody which comprises the CDRs from different antibodies.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

The ability of the claimed antibody to bind to the recited antigen is an essential feature of the claimed invention.  It is well established in the art that the formation of an intact antigen-binding site generally requires at least three CDRs from either the heavy chain or the light chain.  Specific interaction with the antigen requires the association of the complete heavy and light chain variable regions of the antibody, each of which consists of three CDRs, which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation are required in order to produce an antibody having antigen-binding function, and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  For example, D’Angelo et al. (2018) found that while different HCDR3s can be identified within a target-specific antibody population after in vitro selection, the majority of antibodies with the same HCDR3 sequence within unselected populations do not bind the target (e.g. the Abstract).

Therefore, it is unpredictable whether antibodies as defined by the claims, which may contain less than the full complement of CDRs from the heavy or light chain variable regions, or which may contain CDRs from different antibodies, or which significantly differ in sequence from the disclosed functional antibodies, have the antigen-binding function.  The specification provides insufficient direction or guidance regarding how to produce functional antibodies broadly defined by the claims.  Undue experimentation would be required to make and use the invention commensurate with the scope of the claims based on the disclosure as-filed.  



6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


7. Claims 55-56 and 106-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the following U.S. Patents (all cited on IDS): 
8008449,
8779105,
9084776,
9358289,
9387247,
9492539,
9492540, and 
10441655.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the above patents, all of which recite anti-PD-1 antibodies comprising CDRs and/or variable regions with the same amino acid sequences as the instantly recited antibodies.

Production of monoclonal antibodies using transgenic mice was known and practiced in the art at the time the invention was made (see e.g. the claims of US Patent No. 5770429), and therefore a transgenic mouse producing antibodies with specific amino acid sequences would have been at once envisaged by those skilled in the art provided with such sequences.

The present application claims priority, via a chain of three continuation applications and one divisional application, to application USSN 11913217 (now US Patent No. 8008449, mentioned above).  A Requirement for Restriction/Election dated 08/09/2010 was made during prosecution of USSN ’217, which set forth the claims directed to anti-PD-1 antibodies and the claims directed to a transgenic mouse expressing the antibodies as separate groups.  Nonetheless, prohibition of nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply to the instant claims, because the present application is not “a divisional application filed as a result of a restriction requirement,” but a continuation of USSN 15288545 (now US Patent No. 10441655, mentioned above).

The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that “the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).  See MPEP § 804.01.



8. Claims 55-56 and 106-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the following U.S. Patents: 
10266591
10377824
10617667
11274150

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the above patents, all of which recite nivolumab.  As a person of skill in the art would have been aware, the name “nivolumab” has been assigned to anti-PD-1 antibody initially designated “5C4.”  The amino acid sequences 5C4 variable regions are recited in instant claims as SEQ ID NOS: 4 and 11, and CDRs as SEQ ID NOS: 18, 25, 32, 39, 46, and 53, respectively (e.g. claims 55, 107(d), 108(d), 118(d), 119(d)).  Nivolumab recited in the claims of the four patents listed above inherently comprises these sequences, and so the instantly claimed transgenic mouse is anticipated by or obvious over the claims of these patents for the same reasons as presented in section 7 above.



9. Claims 55-56 and 106-123 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the following copending applications, which share a coinventor or an assignee with the instant application:

USSN		PG Pub.	
17/670398    20220204618
17/563162    20220117933
17/297339    20220008421
17/058794    20210198361
17/045143    20210155703
17/029361    20210003579
16/962805    20210363242
15/764547    20190054090
15/757452    20180244771
15/628600    20170281569

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the above copending applications, all of which recite nivolumab, for the same reasons as presented in sections 7 and 8 above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


10. Conclusion: no claim is allowed.


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644